Name: Decision of the EEA Joint Committee No 13/96 of 1 March 1996 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  deterioration of the environment;  environmental policy
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/15 DECISION OF THE EEA JOINT COMMITTEE No 13/96 of 1 March 1996 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 75/95 (1); Whereas Council Directive 94/66/EC of 15 December 1994 amending Directive 88/609/EEC on the limitation of emissions of certain pollutants into the air from large combustion plants (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 19 (Council Directive 88/609/EEC) in Annex XX to the Agreement: as amended by  394 L 0066: Council Directive 94/66/EC of 15 December 1994 (OJ No L 337, 24. 12. 1994, p. 83). Article 2 The texts of Council Directive 94/66/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 1 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 57, 7. 3. 1996, p. 41. (2) OJ No L 337, 24. 12. 1994, p. 83.